       4:19-cv-01664-JD         Date Filed 09/07/21       Entry Number 63         Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Julia Riley,                                 )                Case No.: 4:19-cv-01664-JD-TER
                                             )
                       Plaintiff,            )
                                             )
                   vs.                       )
                                             )                  ORDER & OPINION
South Carolina Department of Corrections)
and Willie L. Eagleton, in his individual and)
official capacity,                           )
                                             )
                       Defendants.           )
                                             )


       This matter is before the Court with the Report and Recommendation (“Report and

Recommendation” or “Report”) of United States Magistrate Judge Thomas E. Rogers, III, made

in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of

South Carolina.1 Plaintiff Julia Riley (“Plaintiff” or “Riley”) filed a lawsuit against Defendants

South Carolina Department of Corrections (“SCDC”) and Warden Willie L. Eagleton (“Eagleton”)

in his individual and official capacity (SCDC and Eagleton collectively “Defendants”) alleging

inter alia causes of action for hostile work environment and retaliation in violation of Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000(e) et seq. (DE 58, p. 1.) Defendants

filed a Motion for Summary Judgment contending inter alia that Plaintiff, a former corrections

officer with SCDC, failed to establish a prima facie case of discrimination and failed to establish

that Defendants took an adverse employment action against her. (DE 29-1, pp. 10-20.) For the


1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).

                                                   1
        4:19-cv-01664-JD         Date Filed 09/07/21         Entry Number 63         Page 2 of 8




reasons set forth herein, the Court adopts the Report and Recommendation as modified herein and

grants in part and denies in part Defendants’ Motion for Summary Judgment.2 (DE 29.)

                                           BACKGROUND

        A full recitation of Plaintiff’s allegations is set forth in the Report, which the Court adopts.

However, given the objections raised by Defendants and for the sake of brevity, the following

summary of facts is sufficient for the matters addressed herein.

        Riley brought this case based on three alleged instances of gender-based discrimination

and the alleged retaliatory actions taken by Defendants.             The first alleged instance of sex

discrimination occurred on January 14, 2017, when Riley, while working at Evans Correctional

Institution (“ECI”), was sexually assaulted twice by Sgt. Ivan Rivers (“Rivers”).3 (DE 58, p. 2.)

Plaintiff immediately reported the sexual assault to SCDC staff, and she was instructed to file a

sexual harassment complaint Form 16-111 and an incident report. Plaintiff turned in her incident

report to Eagleton but he did not provide her with a Form 16-111.                   Plaintiff made other

unsuccessful attempts to get Form 16-111 from Eagleton after the incident; however, she finally

obtained the form through other SCDC staff and completed it.4



2
        Plaintiff has also alleged pregnancy discrimination and retaliation claims in violation of Pregnancy
Discrimination Act of 1978 (PDA), 42 U.S.C. § 2000e(k), an invasion of privacy cause of action, and a
gross negligence cause of action. As neither Plaintiff or Defendants have objected to these claims, the
Court adopts the Report on these claims and dismisses them without further explanation.
3
        The parties dispute whether Rivers was Plaintiff’s supervisor or if he was simply Plaintiff’s
coworker. Since neither party has developed the record on this issue, there is a genuine issue of material
fact in dispute regarding River’s supervisor status; and therefore, Defendants’ Motion for Summary
Judgment cannot advance.
4
         When Riley turned in her Incident Report to Eagleton and attempted to obtain a sexual harassment
complaint form (“Form 16-111”), Eagleton instead photocopied her incident report and passed it around to
several other people. (DE 58, p. 3.) Riley contacted the Employment Assistance Program (“EAP”)
requesting that they contact Eagleton on her behalf for a Form 16-111; however, Eagleton again failed to
provide Riley with the Form 16-111. (DE 58, pp. 3-4.) Riley was finally able to obtain a Form 16-111
from the SCDC employee relations secretary on January 19, 2017; however, Eagleton still failed to report
the incident SCDC headquarters. (DE 58, p. 4.)

                                                     2
        4:19-cv-01664-JD         Date Filed 09/07/21         Entry Number 63         Page 3 of 8




        After the alleged incident, Riley had no further contact with Rivers in part because Plaintiff

was out on Family Medical Leave due to the incident until April 8, 2017, and Rivers was out on

Assault Leave from February 1, 2017, until August 2, 2017, after being attacked by three inmates

on February 1. Thereafter, Rivers remained on personal leave until he was terminated in January

2018 for failure to return to work. (DE 58, p. 5.)

        Over the subsequent months, Riley submitted her first EEOC Charge of Discrimination on

September 8, 2017.       (DE 58, pp. 5-6.)       After review, the South Carolina Human Affairs

Commission (“SCHAC”) issued a “no cause” finding on September 21, 2018. In addition, on

November 17, 2017, Human Resources informed Riley that her sexual harassment/hostile work

environment case was turned over to Police Services who, after an investigation, referred the case

to Warden Donnie Stonebreaker for review and appropriate action. Subsequently, no further action

was taken, but her complaint remained on file. (DE 58, p. 6.) During this timeframe, Riley was

promoted twice in October and December of 2017. Notwithstanding her promotion, Plaintiff

claims that she suffered adverse employment action because she was assigned to work shifts

lasting over twenty-four hours, and was removed from serving as a shift unit counselor that worked

weekdays from 11:00 to 7:00 with all weekends and holidays off, to being on a twelve-hour swing

shift (“Job Reassignment” allegations) Accordingly, on March 16, 2018, she filed another internal

hostile work environment claim, which was resolved three months later. (DE 58, p. 7.) However,

in the interim Riley filed her second EEOC Charge of Discrimination.5 After review, SCHAC

issued another “no cause” finding. (DE 58, p. 7.)



5
         In her second EEOC charge, Riley alleged inter alia that since the filing of her first Charge of
Discrimination, she continued to be subject to a hostile work environment, she was accused of sleeping
with inmates and bringing contraband into the prison, and had her office searched. Additionally, she alleged
that on March 15, 2018, she was forced to relocate and was physically escorted from her post in Cheraw
Unit to the Santee Unit, the location of her sexual assault. (DE 58, p. 7.)

                                                     3
       4:19-cv-01664-JD         Date Filed 09/07/21       Entry Number 63         Page 4 of 8




        Riley’s third discrimination allegation stems from two staff briefings where during the first

staff briefing, assistant warden Kenneth Nelson (“Nelson”) pointed at Riley insinuating that Riley

was bringing in contraband. (DE 58, p. 7.) After feeling like she was being accused in front of

the entire shift and administration, Riley confronted Nelson in the subsequent briefing. The

confrontation escalated, and Riley was eventually told to leave. As a result, Riley was suspended

for 5 days, and she filed two more internal complaints and her third EEOC Charge of

Discrimination. The charges were ultimately dismissed, and Riley resigned on March 15, 2019.

                                           DISCUSSION

        Although Plaintiff has filed an objection to the Report (DE 59), to be actionable, objections

to the Report and Recommendation must be specific. Failure to file specific objections constitutes

a waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94

& n.4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of such a waiver

rule, explaining that ‘the filing of objections to a magistrate’s report enables the district judge to

focus attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.’”

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing Thomas v. Arn,

474 U.S. 140 (1985) (emphasis added)). “A general objection to the entirety of the magistrate

judge’s report is tantamount to a failure to object.” Tyler v. Wates, 84 F. App’x 289, 290 (4th Cir.

2003). “Likewise, a mere restatement of the arguments raised in the summary judgment filings

does not constitute an “objection” for the purposes of district court review.” Nichols v. Colvin,

100 F. Supp. 3d 487 (E.D. Va. 2015). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).



                                                   4
       4:19-cv-01664-JD        Date Filed 09/07/21      Entry Number 63        Page 5 of 8




       Plaintiff makes three main “objections” to the Report, which the Court will discuss

seriatim. First, Defendants contend the Report misapplied Federal law when it concluded that

Riley’s Job Reassignment allegations and its proximity to her filing several complaints are

sufficient to create a prima facie case of retaliation. (DE 59, pp. 9-10.) In support thereof,

Defendants argue that Riley was the beneficiary of career advancement as opposed to an adverse

action and that SCDC had legitimate reasons for Riley’s change in hours and suspension. (DE 59,

p. 9.) The Report correctly recognized material fact dispute and applied Federal law stating,

       In the context of job reassignment allegations ... the Supreme Court has stated that,
       although a job reassignment is ‘not automatically actionable,’ it may be ‘materially
       adverse depend[ing] upon the circumstances of the particular case, and should be
       judged from the perspective of a reasonable person in the plaintiff's position,
       considering all the circumstances.” Williams v. Prince Williams Cty., Va., 645 F.
       App’x 243, 245 (4th Cir. 2016) (quoting Burlington, 548 U.S. at 71).

(DE 58, p. 20.) Since there are genuine issues of material facts in dispute regarding whether a

reasonable person in Plaintiff’s position would consider her Job Reassignment allegations coupled

with her suspension to be materially adverse, summary judgment is not appropriate here.

Accordingly, this Court overrules Defendants’ objection.

       Second, Defendants contend the Report fails to distinguish whether Rivers was Riley’s

supervisor or co-worker to determine if the alleged harassment at issue is imputable to SCDC, and

Riley has offered no evidence that SCDC was negligent in its control over the correctional facility.

(DE 59, p. 14.) While the gravamen of Defendants’ objection is sound, its foundation is flawed

because Defendants’ motion for summary judgment failed to raise this distinction or establish an

undisputed record regarding Rivers’ co-worker vis-à-vis supervisor status with Riley. See also n.

3, supra. Furthermore, Defendants’ objection ignores material facts in dispute regarding SCDC’s

response when Riley reported the incident. See n. 4, supra. See Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (“[O]n


                                                 5
       4:19-cv-01664-JD        Date Filed 09/07/21      Entry Number 63        Page 6 of 8




summary judgment the inferences to be drawn from the underlying facts ... must be viewed in the

light most favorable to the party opposing the motion.”) Assuming arguendo that Rivers was

Riley’s co-worker, “the employer may be liable in negligence if it knew or should have known

about the harassment and failed to take effective action to stop it.” Ocheltree v. Scollon Prods.,

335 F.3d 325, 333-34 (4th Cir. 2003). Although the Report does not consider this standard of

review, the facts in this case show that Defendants are not entitled to summary judgment even

under this standard given Eagleton’s conduct when the event was reported to him coupled with the

timing and reasons for the employment action taken against Rivers. (See DE 58, p. 17, n 10.)

       An employer cannot avoid Title VII liability for coworker harassment by adopting
       a ‘see no evil, hear no evil’ strategy. Knowledge of harassment can be imputed to
       an employer if a ‘reasonable [person], intent on complying with Title VII,’ would
       have known about the harassment. (citation omitted) Under this rule an employer
       may be charged with constructive knowledge of coworker harassment when it fails
       to provide reasonable procedures for victims to register complaints.

Ocheltree v. Scollon Prods., 335 F.3d 325, 334 (4th Cir. 2003) (emphasis added) Defendants’ post

sexual assault conduct (or lack thereof) affirms the Report’s conclusion that there are facts in

dispute concerning the actions taken by SCDC to determine if the harassment is imputable to

SCDC. Therefore, this Court overrules this objection and modifies the Report as provided herein.

       Lastly, Defendants object to the Report contending that Riley failed to meet her burden in

showing that the alleged harassment created a hostile work environment. In particular, Defendants

assert that the frequency of the conduct demonstrates the alleged harassment was a single, isolated

incident, and Riley experienced no negative impact on her work performance. The Court again

finds this objection to be unconvincing because a reasonable jury could find Defendants’ actions

created an abusive environment, and thus there are material facts in dispute. (DE 59, pp. 17-18.)

In the instant case, Plaintiff must show that she suffered from harassment that was (a) unwelcome,

(b) based on a protected status, (c) sufficiently severe or pervasive to alter the conditions of her


                                                 6
       4:19-cv-01664-JD         Date Filed 09/07/21       Entry Number 63        Page 7 of 8




employment and create an abusive atmosphere, and (d) imputable to the employer. See EEOC v.

C. Wholesalers, Inc., 573 F.3d 167, 175 (4th Cir. 2009). “[T]he objective severity of harassment

should be judged from the perspective of a reasonable person in the plaintiff's position, considering

all the circumstances.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81, 118 S.Ct. 998,

140 L.Ed.2d 201 (1998).

       To determine if the harassment is sufficiently severe or pervasive to rise to the level of a

hostile work environment courts look at “(1) the frequency of the discriminatory conduct; (2) its

severity; (3) whether it is physically threatening or humiliating, or a mere offensive utterance; and

(4) whether it unreasonably interferes with an employee’s work performance.” Smith v. First

Union Nat’l Bank, 202 F.3d 234, 242 (4th Cir.2000). Although the record indicates that the sexual

assault occurred on a single day, it included several assaults on the same day. In addition, Riley

took multiple days off as a result of the incident and was reluctant to work the Santee Unit, the

location of her sexual assault. Moreover, assuming arguendo Riley’s alleged harassment was a single,

isolated incident and she experienced no negative impact on her work performance, considering

these two factors in the totality of the circumstances, a reasonable person in the Plaintiff's position

could conclude that Defendants’ actions were sufficiently severe or pervasive to alter the

conditions of her employment and create an abusive atmosphere.               Therefore, Defendants’

objection is overruled.

       Accordingly, after a thorough review of the Report and Recommendation and the record

in this case, the Court adopts the Report and Recommendation (DE 58) and incorporates it herein

as modified, and grants in part and denies in part Defendants’ Motion for Summary Judgment.

The Motion for Summary Judgment is granted as to Plaintiff’s pregnancy-related discrimination

and retaliation causes of action, invasion of privacy cause of action, gross negligence cause of



                                                  7
       4:19-cv-01664-JD         Date Filed 09/07/21   Entry Number 63    Page 8 of 8




action, and all Title VII claims asserted against Defendant Eagleton. However, the Motion for

Summary Judgment is denied as to Plaintiff’s hostile work environment cause of action and her

sexual assault-related retaliation cause of action.

   It is, therefore, ORDERED that Defendants’ Motion for Summary Judgment (DE 29) is

granted in part and denied in part.

       IT IS SO ORDERED.




Greenville, South Carolina
September 3, 2021




                                                  8
